708 N.W.2d 397 (2006)
474 Mich. 1021
Melissa KLEIN, as Personal Representative of the Estate of Matthew Conklin, Deceased, Plaintiff-Appellant,
v.
Richard KIK, Jr., M.D., Defendant-Appellee, and
Bronson Hospital d/b/a Bronson Medical Health Center, Defendant.
Docket No. 127911(55), COA No. 250679.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the motion for reconsideration of this Court's order of October 20, 2005 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MARILYN J. KELLY and MARKMAN, JJ., would grant reconsideration and, on reconsideration, would grant leave to appeal.